[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JUNE 2, 2009
                               No. 08-17083                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 98-00108-CR-2-LSC-TMP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

BACKARI MACKEY,
a.k.a. Bakari Mackey,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (June 2, 2009)

Before DUBINA, Chief Judge, TJOFLAT and CARNES, Circuit Judges.

PER CURIAM:

     Backari Mackey, a federal prisoner proceeding pro se, appeals the district
court’s order reducing his sentence from 360 to 292 months imprisonment under

18 U.S.C. § 3582(c)(2) but denying his request for a sentence below his amended

guideline range. Mackey’s § 3582(c)(2) motion was based on Amendment 706 to

the guidelines, which reduced base offense levels applicable to crack cocaine.

Mackey contends that the court erred by “denying consideration of the [18 U.S.C.]

§ 3553(a)” factors when evaluating his § 3582(c)(2) motion. He also argues that,

despite being the minimum of his amended guideline range, his sentence is

“greater than necessary” and is thus unreasonable.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may modify a term of imprisonment

where a defendant was sentenced based on a sentencing range that subsequently

has been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any

reduction the court imposes, however, must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The applicable policy

statements provide that “the court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3583(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.” U.S.S.G.

§ 1B1.10(b)(2)(A); United States v. Williams, 557 F.3d 1254, 1256 (11th Cir.



                                          2
2009).

         When considering a § 3582(c)(2) motion, a district court first “must

substitute the amended guideline range for the originally applied guideline range

and determine what sentence it would have imposed.” United States v. Vautier,

144 F.3d 756, 760 (11th Cir.1998). Mackey does not argue that the court erred at

this step. After determining what sentence it would have imposed under the

amended guideline range, the court then “must consider the factors listed in §

3553(a) and determine whether or not to reduce the defendant's original sentence .”

Id. While a district court must consider the § 3553(a) factors, it “commits no

reversible error by failing to articulate specifically the applicability-if any-of each

of the section 3553(a) factors, as long as the record demonstrates that the pertinent

factors were taken into account by the district court.” United States v. Eggersdorf,

126 F.3d 1318, 1322 (11th Cir.1997).

         It is unclear from the record whether the district court considered the §

3553(a) factors in granting the sentence reduction. Nonetheless, the court

sentenced Mackey to the minimum term permitted by his amended guideline range.

We have held that district courts do not have the authority to dip below the

amended guideline range on resentencing. See United States v. Melvin, 556 F.3d

1190, 1193–94 (11th Cir. 2009) (holding that, because United States v. Booker,



                                             3
543 U.S. 220, 125 S. Ct. 738 (2005), does not apply to § 3582(c)(2) motions,

district courts must comply with the “applicable policy statements of the

Sentencing Commission” not to resentence below the minimum of the amended

guideline range). The district court was bound by the limitations imposed by

U.S.S.G. § 1B1.10 and thus did not err in refusing to sentence Mackey below the

minimum of his amended guideline range. His sentence was not unreasonable.

             AFFIRMED.




                                          4